Pee Curiam.
There is no proof in the record that the defendant Madison Square Garden Corporation was in control of the premises at the time of the accident. The building had been leased and was under the control of the defendant Ringling Bros. & Barnum *551& Bailey. There was no evidence of any negligence on the part of the latter defendant in the maintenance or operation of the lobby where the infant plaintiff was injured. There was no overcrowding, no unusual movement of the 250 people who had assembled near the door and no circumstance calling for any interference by the defendant with the conduct of these people. There was abundant room in the lobby for the plaintiffs to wait in a place where they would not be affected by the usual action of the other ticket holders when the door was opened. The accident seems to have been caused entirely by the infant’s guardian’s persistence in being first in the place regardless of what might be the effect on the infant of the normal movement of the crowd.
The judgment should be reversed, with costs, and the complaint dismissed, with costs.
Present — Finch, P. J., Merrell, Townley, Glennon. and Untermyer, JJ.
Judgment reversed, with costs, and complaint dismissed, with costs.